Case 7:20-cr-00444-VB Document 3 Filed 08/31/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ae ea a a i x

UNITED STATES OF AMERICA : SEALED INDICTMENT

_- Vy T
20 Cr, 444-UA

FRANK BROWN,
a/k/a “Nitty,”
PEDRO RAINEY,
a/k/a “P,"
a/k/a “Super Model P,”

JOSEPH SCOTT,
a/k/a “Killer,”

. TONYA BROWN,
a/k/a “Tonya Sanders,” and

RAYMOND BROWN,

Defendants.

COUNT ONE
(Nareotics Conspiracy)

The Grand. Jury charges:

1. From at least in or about July 2019 up to and
vine luding in or about August 2020, in the Southern District of
New York and elsewhere, FRANK BROWN, a/k/a “Nitty,” PEDRO
RAINEY, a/k/a “P,” a/k/a “Super Model P,” JOSEPH SCOTT, a/k/a
“Killer,” TONYA BROWN, a/k/a “Tonya Sanders,” and RAYMOND BROWN,
‘the defendants, and others known and unknown, intentionally and

knowingly did combine, conspire, confederate, and agree together

 

 
Case 7:20-cr-00444-VB Document 3 Filed 08/31/20 Page 2 of 5

and with each other to violate the narcotics laws of the United
States.

2. It. was a part and an object of the conspiracy that.
FRANK BROWN, a/k/a “Nitty,” PEDRO RAINEY, a/k/a “P,” a/k/a
“Super Model P,” JOSEPH SCOTT, a/k/a “Killer,” TONYA BROWN,
a/k/a “Tonya Sanders,” and RAYMOND BROWN, the defendants, and
others known and unknown, would and did distribute, and possess
with the intent to distribute, controlled substances, in
violation of Title 21, United States Code, Section 841(a) (1).

3. The controlled substances that FRANK BROWN, a/k/a
“Witty,” PEDRO RAINEY, a/k/a “P,” a/k/a “Super Model PP,” JOSEPH
ScoTT, a/k/a “Killer,” TONYA BROWN, a/k/a “Tonya Sanders,” and
RAYMOND BROWN, the defendants, and others known and unknown,
conspired to distribute and to possess with the intent. to
distribute were: {i} 280 grams or more of a mixture or substance
containing cocaine base, in violation of Title 21, United States
Code, Section 841(b) (1) (A), and (ii) 100 grams or more of a
mixture or substance containing a detectable amount of heroin,
in violation of Title 21, United States Code, Section
g41(b) (1) (B).

4. The controlled substance that FRANK BROWN, a/k/a
“Witty,” PEDRO RAINEY, a/k/a “P,” a/k/a “Super Model P,” JOSEPH
ScoTrt, a/k/a “Killer,” and TONYA BROWN, a/k/a “Tonya Sanders,”

“the defendants, and others known and unknown, conspired to

 

 
Case 7:20-cr-00444-VB Document 3 Filed 08/31/20 Page 3 of 5

distribute and to possess with the intent to distribute was a
mixture or substance containing a detectable amount of cocaine,
in violation of Title 21, United States Code, Section
841 ({b) (1) (C).
(Title 21, United States Code, Section 846.)
FORFEITURE ALLEGATION

5. As a result of committing the offense alleged in Count
One of this Indictment, FRANK BROWN, a/k/a “Nitty,” PEDRO
RAINEY, a/k/a “P,” a/k/a “Super Model P,” JOSEPH SCOTT, a/k/a
“Killer,” TONYA BROWN, a/k/a “Tonya Sanders,” and RAYMOND BROWN,
the defendants, shall forfeit to the United States, pursuant to
Title 21, United States code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offense and any and, all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offense,
inoluding but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offense.

SUBSTITUTE ASSET PROVISION

6. If any of the above-deseribed forfeitable property, as

a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due diligence;

b. has been transferred, or sold to, or deposited with, a

 

 
Case 7:20-cr-00444-VB Document 3 Filed 08/31/20 Page 4 of 5

third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been comingléd with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendants up to the value of the above

forfeitable property.

 
  
 
 
 

 
 

FORBPERSON = ~~~ AUDREY STRAUS
Acting Upited States Attorney

 

 
Case 7:20-cr-00444-VB Document 3 Filed 08/31/20 Page 5of5

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
FRANK BROWN, a/k/a “Nitty,” et al,

Defendants.

 

SEALED INDICTMENT
320 Cr, 444-UA

(21 U.S.C. §8 841(a) (1), 846.)

AUDREY STRAUSS
Acting United States Attorney

J :  Foreperson

 

 

 

 

 
